Matter of Crystal A. (Chigozirim C.A.) (2015 NY Slip Op 07493)





Matter of Crystal A. (Chigozirim C.A.)


2015 NY Slip Op 07493


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
JEFFREY A. COHEN, JJ.


2014-02708
 (Docket Nos. N-14944-12, N-14943-12, N-26433-12)

[*1]In the Matter of Crystal A. (Anonymous). Administration for Children's Services, respondent,
andChigozirim C. A. (Anonymous), appellant. (Proceeding No. 1)In the Matter of Emmanuel A. (Anonymous). Administration for Children's Services, respondent,Chigozirim C. A. (Anonymous), appellant. (Proceeding No. 2)In the Matter of Joshua A. (Anonymous). Administration for Children's Services, respondent, Chigozirim C. A. (Anonymous), appellant. (Proceeding No. 3) Michael A. Fiechter, Bellmore, N.Y, for appellant.


Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Scott Shorr of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Claire V. Merkine of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Ilana Gruebel, J.), dated November 21, 2013. The order, insofar as appealed from, after a dispositional hearing, directed the father to enter and complete a batterer's accountability program. The appeal from the order of disposition brings up for review an order of fact-finding of that court dated June 12, 2013, which, after a fact-finding hearing, found that the father neglected the children Crystal A. and Emmanuel A., and derivatively neglected the child Joshua A.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
In a child protective proceeding, the petitioner has the burden of proving neglect by a preponderance of the evidence (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]; Matter of Amerriah S. [Kadiatou Y.], 100 AD3d 1006). Here, contrary to the father's contentions, a preponderance of the evidence established that he neglected the children Crystal A. and Emmanuel A. by engaging in [*2]certain acts of domestic violence against the mother in their presence that impaired, or created an imminent danger of impairing, their physical, mental, or emotional condition (see Nicholson v Scoppetta, 3 NY3d 357, 368; Matter of Jeremiah W. [Ronald W.], 130 AD3d 838; Matter of Briana A.-C. [Edward A.-M.], 125 AD3d 771, 773; Matter of Ariella S. [Krystal C.], 89 AD3d 1092, 1093), and by inflicting excessive corporal punishment on them (see Matter of Jallah J. [George J.], 118 AD3d 1000, 1001; Matter of Amerriah S. [Kadiatou Y.], 100 AD3d at 1007). The petitioner further established, by a preponderance of the evidence, that the father derivatively neglected the child Joshua A. (see Family Ct Act § 1046[a][i]; Matter of Tayleese M.C. [Tunisha H.], 127 AD3d 1077, 1078-1079; Matter of Kaleb B. [Harold S.], 119 AD3d 780, 781).
The father's remaining contentions are either unpreserved for appellate review or without merit.
RIVERA, J.P., BALKIN, DICKERSON and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court